Title: To George Washington from Ralph Hart Bowles, 4 October 1790
From: Bowles, Ralph Hart
To: Washington, George

 

May it please your Excellency,
Machias [Maine District of Massachusetts]4th October 1790

Sometime previous to the appointment of Officers, for the collection of the public imposts—I was requested to make application for that appointment, by my freinds in this quarter—I accordingly wrote to my good friends Generals, Knox, Jackson & Lincoln also the Secretary of this State, but my Letters were too late, & your Excellency appointed our Old Naval Officer collector to this Port.
It would be presumption in me, & I fear troublesome for you to read, was I to inform you of my fatigues and pleasures during the American Revolution, my good Generals above mentioned were knowing to my conduct, more than your Excellency possibly could be—have only to say I served my Country from 1775 till the expiration of the war, and never left the field, the word furlough or leave of absence never was placed against my name. I served from a private soldier in eight grades, the last was Capt. by Brevet & acting as Brigade Major in the City of New York—I now live in Machias in the rising County of Washington the Eastermost of the United States, and if your Excellency will place any business to my care, I will attend to it with the same pleasure as when under your command as a soldier. I have the Honor to be your Excellencies most Obedient Servant

Ralph H. Bowles

